DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20220094764 A1, hereinafter Kim-764) in view of Lee et al (US 2021031439 A1, hereinafter Lee).

Consider claims 1 and 9, Kim-764 discloses a method and an apparatus configured for wireless communication, comprising: 
at least one processor (paragraph 201); and
a memory coupled to the at least one processor (paragraph 201), wherein the at least one processor is configured to:
probe, by an edge enabler client (EEC) of the UE while the UE is using an edge computing service in correspondence with a source edge application server (S- EAS) and source EES (S-EES), one or more EESes of the plurality of EESes in correspondence to the EES information to identify an EAS other than the S-EAS for use with respect to the edge computing service (when the stopping of execution of the edge application server which serves the user device 50 is recognized, the relocation of application context may be triggered…the EEC 52 of the user device 50 may determine a T-EES in which the application context is relocated through step 402., see Fig.4 and paragraphs 144-145) ; and 
provide, by the EEC of the UE to the S-EES, an application context relocation request including EAS information for relocation of an application context associated with the edge computing service in correspondence to the probing identifying the EAS other than the S-EAS for use with respect to the edge computing service (The EEC 52 may transmit the request for relocating the application context to the determined S-EES 100, and the corresponding request may include App ID, S-EAS information; information that can be used for determining a T-EAS may be included in the corresponding request, see step 404 in Fig.4 and paragraphs 151-153).
However Kim-764 does not expressly disclose storing, by a user equipment (UE), edge enabler server (EES) information for a plurality of EESes of an edge computing architecture (ECA) available in a public land mobile network (PLMN).
In the same field of endeavor, Lee discloses storing, by a user equipment (UE), edge enabler server (EES) information for a plurality of EESes of an edge computing architecture (ECA) available in a public land mobile network (PLMN) (after the connection with the first server 510 [ECS] is completed, the EEC 503 may perform a provisioning procedure for an edge service. The provisioning procedure may include transmitting a signal for requesting access information of the second server 520 [EES] to the first server 510, [e.g. EES 1, EES, 2] see paragraphs 96-97);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lee with the teachings of Kim-764 to select a server that can provide a relatively high-quality service.

Consider claim 2 and as applied to claim 1 above, Kim-764 discloses wherein the EAS information is configured to enable the S-EES to identify application context information for relocating the application context from the S-EAS in use by the EEC to a target EAS (T-EAS) associated with a target EES (T-EES) for the application context relocation request (The EEC 52 may transmit the request for relocating the application context to the determined S-EES 100, and the corresponding request may include the following information. (1) Application information (for example, application ID) may be included. The application information may be information for determining an edge application server serving an application used by the user device 50. In addition to the application information, information that can be used for determining a T-EAS may be included in the corresponding request. (2) S-EAS information (for example, FQDN or IP address) conventionally connected to the terminal may be included. (3) UE information (for example, UE ID or UE IP address) may be included. According to an embodiment, all pieces of information for identifying a UE within the edge computing system or the edge enabler server may be included. An identifier separately defined or allocated within the edge computing system may be used. UE location information may also be provided as necessary. (4) T-EES information (for example, endpoint address such as a uniform resource identifier (URI)) may be included. According to an embodiment, all pieces of information that help the EEC 52 to specify a T-EES may be included. According to an embodiment, when the EEC cannot provide the endpoint address of the T-EES, information for specifying the target EDN (for example, target EDN ID and UE location information) may be provided instead. Accordingly, the S-EES may specify the T-EES, see paragraphs 152-157).

Consider claims 3 and 10, and as applied to claims 1 and 9 respectively above, Lee discloses performing, by the EEC, a general service provisioning procedure prior to runtime of edge computing applications, wherein the EES information for the plurality of EESes is stored for use in triggering the application context relocation request as part of the general service provisioning procedure (the EEC 503 may perform a provisioning procedure for an edge service. The provisioning procedure may include transmitting a signal for requesting access information of the second server 52, paragraph 96).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lee with the teachings of Kim-764 to select a server that can provide a relatively high-quality service.

Consider claims 4 and 11, and as applied to claims 1 and 9 respectively above, Kim-764 discloses determining, by the EEC while the UE is using the edge computing service in correspondence with the S-EAS and S-EES, to perform the probing of the one or more EESes of the plurality of EESes, wherein the determining to perform probing of the one or more EESes of the plurality of EESes is performed in association with one or more of expiration of an in-service discovery timer, observation of a degraded indicator of key performance indicators (KPIs) with the S-EAS, detection of UE mobility, change of requirements by an application client of the UE using the edge computing service, or a request by the application client (information on a quality of service from the MT 51 of the user device 50 or an application layer may be used. According to an embodiment, the EEC 52 of the user device 50 may detect generation of a deterioration of a quality of service from the MT 51 or an application layer and identify a need for the connection to the EDN providing a better quality of service and the relocation of application context, paragraph 74).  

Consider claims 5 and 12, and as applied to claims 1 and 9 respectively above, the combination of Kim-764 and Lee discloses wherein the probing of the one or more EESes of the plurality of EESes is performed as part of an EAS discovery procedure asking for service with respective EESes of the plurality of EESes (in operation 605, the EEC 503 may transmit an edge service discovery request message for requesting access information of the third server 530-a to the second server 520-a, based on the access information of the second server 520-a; in operation 609, the EEC 503 may transmit an edge service discovery request message for requesting access information of the third server 530-b to the second server 520-b, based on the access information of the second server 520-b, see Lee, Fig. 6 and paragraphs 120 and 124).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lee with the teachings of Kim-764 to select a server that can provide a relatively high-quality service.

 Consider claims 6 and 13, and as applied to claims 1 and 9 respectively above, Lee discloses selecting, by the EEC while the UE is using the edge computing service in correspondence with the S-EAS and S-EES, a target EES (T-EES) and a target EAS (T- EAS) for relocation of the application context in correspondence to the probing, wherein the T-EES is selected for relocation of the application context in correspondence to comparison of key performance indicators (KPIs) information obtained by the probing indicating that the T-EAS served by the T-EES has best KPIs of probed EASes or the T- EES and the T-EAS are selected for relocation of the application context in correspondence to the probing indicating that the T-EES serving the T-EAS has a lowest round trip time (RTT) of probed EESes (According to an embodiment, in a method (e.g., edge service discovery response message and round trip time (RTT) of edge service discovery request message) that compares the transmission time of the edge service discovery request message transmitted in operations 605 and 609 and the reception time of the edge service discovery response message received in operations 607 and 611, the EEC 503 may check the status of the communication connection between each of the second servers 520-a or 520-b and the electronic device 400. The EEC 503 may select a third server 530-a provided by the second server 520-b having a relatively good communication connection state. (e.g., high data reception rate or short round trip time (RTT)), paragraph 143).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lee with the teachings of Kim-764 to select a server that can provide a relatively high-quality service.

Consider claims 7 and 14, and as applied to claims 1 and 9 respectively above, Kim-764 discloses receiving, by the EEC from the S-EES, information regarding completion of application context relocation (the application context relocation completion is transmitted to the user device 50, see paragraph 194 and steps 424b in Fig. 4).

Consider claims 8 and 15, ad as applied to claims 7 and 14 respectively above, Kim-764 discloses performing, by the EEC with a target EES (T-EES) for the application context relocation request, a registration process or an application context relocation complete notification process establishing an association in which the EEC is served by the T- EES and using a target EAS (T-EAS) associated with the T-EES (When communication between the EEC 52 and the S-EES 100 is not possible, the S-EAS 101 and/or the S-EES 100 may indirectly transmit the application context relocation complete notification and the T-EAS information to the EEC 52 via the T-EES 200 at step 344, Fig. 3B and paragraph 193).

Consider claims 16 and 24, Kim’764 discloses a method and an apparatus configured for wireless communication, comprising: 
at least one processor (paragraph 201); and
a memory coupled to the at least one processor (paragraph 201), wherein the at least one processor is configured to:
probe, by an edge enabler client (EEC) of the UE while the UE is using an edge computing service in correspondence with a source edge application server (S- EAS) and source EES (S-EES), one or more EESes of the plurality of EESes in correspondence to the EES information to identify an EAS other than the S-EAS for use with respect to the edge computing service; and 
provide, by the EEC of the UE to a target EES (T-EES), an application context relocation request including EAS information for relocation of an application context associated with the edge computing service in correspondence to the probing identifying the EAS other than the S-EAS for use with respect to the edge computing service (the EEC 52 of the user device 50 may transmit a request for relocating application context to the transmission T-EES 200 at step 304 including S-EAS information and information that can be used for determining a T-EAS may be included, see Fig. 3A and paragraphs 97-99). 
However Kim-764 does not expressly disclose storing, by a user equipment (UE), edge enabler server (EES) information for a plurality of EESes of an edge computing architecture (ECA) available in a public land mobile network (PLMN).
In the same field of endeavor, Lee discloses storing, by a user equipment (UE), edge enabler server (EES) information for a plurality of EESes of an edge computing architecture (ECA) available in a public land mobile network (PLMN) (after the connection with the first server 510 [ECS] is completed, the EEC 503 may perform a provisioning procedure for an edge service. The provisioning procedure may include transmitting a signal for requesting access information of the second server 520 [EES] to the first server 510, [e.g. EES 1, EES, 2] see paragraphs 96-97);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lee with the teachings of Kim-764 to select a server that can provide a relatively high-quality service.

Consider claim 17, and as applied to claim 16 above, Kim-764 discloses wherein the EAS information is configured to enable the T-EES to identify application context information for relocating the application context from the S-EAS in use by the EEC to a target EAS (T-EAS) associated with the T-EES (The request for relocating the application context transmitted from the EEC 52 to the determined T-EAS may include the following information. (1) Application information (for example, application ID): information for determining an edge application server for serving an application used by the user device 50 and information that can be used for determining a T-EAS may be included in the corresponding request. (2) S-EAS information (for example, a fully qualified domain name (FQDN) or IP address) conventionally connected to the user device 50 may be included. (3) UE information (for example, UE ID or UE IP address) may be included. UE information may include all pieces of information for identifying a UE within the edge computing system or the edge enabler server. An identifier separately defined or allocated within the edge computing system may be used. UE location information may be provided as necessary. (4) Registration context for the S-EES of the EEC may be included. All pieces of information that can be used for registration in the T-EAS may be included in registration context and transmitted, see paragraphs 98-102).

Consider claims 18 and 25, and as applied to claims 16 and 24 respectively above, Lee discloses performing, by the EEC, a general service provisioning procedure prior to runtime of edge computing applications, wherein the EES information for the plurality of EESes is stored for use in triggering the application context relocation request as part of the general service provisioning procedure (the EEC 503 may perform a provisioning procedure for an edge service. The provisioning procedure may include transmitting a signal for requesting access information of the second server 52, paragraph 96).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lee with the teachings of Kim-764 to select a server that can provide a relatively high-quality service.

Consider claims 19 and 26, and as applied to claims 16 and 24 respectively above, Kim-764 discloses determining, by the EEC while the UE is using the edge computing service in correspondence with the S-EAS and S-EES, to perform the probing of the one or more EESes of the plurality of EESes, wherein the determining to perform probing of the one or more EESes of the plurality of EESes is performed in association with one or more of expiration of an in-service discovery timer, observation of a degraded indicator of key performance indicators (KPIs) with the S-EAS, detection of UE mobility, change of requirements by an application client of the UE using the edge computing service, or a request by the application client (information on a quality of service from the MT 51 of the user device 50 or an application layer may be used. According to an embodiment, the EEC 52 of the user device 50 may detect generation of a deterioration of a quality of service from the MT 51 or an application layer and identify a need for the connection to the EDN providing a better quality of service and the relocation of application context, paragraph 74).  

Consider claims 20 and 27, and as applied to claims 16 and 24 respectively above, the combination of Kim-764 and Lee discloses wherein the probing of the one or more EESes of the plurality of EESes is performed as part of an EAS discovery procedure asking for service with respective EESes of the plurality of EESes (in operation 605, the EEC 503 may transmit an edge service discovery request message for requesting access information of the third server 530-a to the second server 520-a, based on the access information of the second server 520-a; in operation 609, the EEC 503 may transmit an edge service discovery request message for requesting access information of the third server 530-b to the second server 520-b, based on the access information of the second server 520-b, see Lee, Fig. 6 and paragraphs 120 and 124).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lee with the teachings of Kim-764 to select a server that can provide a relatively high-quality service.

Consider claims 21 and 28, and as applied to claims 16 and 24 respectively above, Lee discloses selecting, by the EEC while the UE is using the edge computing service in correspondence with the S-EAS and S-EES, the T-EES and a target EAS (T-EAS) for relocation of the application context in correspondence to the probing, wherein the T- EES is selected for relocation of the application context in correspondence to comparison of key performance indicators (KPIs) information obtained by the probing indicating that the T-EAS served by the T-EES has best KPIs of probed EASes or the T- EES and the T-EAS are selected for relocation of the application context in correspondence to the probing indicating that the T-EES serving the T-EAS has a lowest round trip time (RTT) of probed EESes.  (According to an embodiment, in a method (e.g., edge service discovery response message and round trip time (RTT) of edge service discovery request message) that compares the transmission time of the edge service discovery request message transmitted in operations 605 and 609 and the reception time of the edge service discovery response message received in operations 607 and 611, the EEC 503 may check the status of the communication connection between each of the second servers 520-a or 520-b and the electronic device 400. The EEC 503 may select a third server 530-a provided by the second server 520-b having a relatively good communication connection state. (e.g., high data reception rate or short round trip time (RTT)), paragraph 143).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lee with the teachings of Kim-764 to select a server that can provide a relatively high-quality service.

Consider claims 22 and 29, and as applied to claims 16 and 24 respectively above, Kim-764 discloses receiving, by the EEC from the T-EES, information regarding completion of application context relocation (the S-EAS 101 and/or the S-EES 100 may indirectly transmit the application context relocation complete notification and the T-EAS information to the EEC 52 via the T-EES 200 at step 344, see Fig. 3B and paragraph 193).

Consider claims 23 and 30, ad as applied to claims 22 and 29 respectively above, Kim-764 discloses performing, by the EEC with a target EES (T-EES) for the application context relocation request, a registration process or an application context relocation complete notification process establishing an association in which the EEC is served by the T- EES and using a target EAS (T-EAS) associated with the T-EES (When communication between the EEC 52 and the S-EES 100 is not possible, the S-EAS 101 and/or the S-EES 100 may indirectly transmit the application context relocation complete notification and the T-EAS information to the EEC 52 via the T-EES 200 at step 344, Fig. 3B and paragraph 193).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642